TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00736-CV


TippingPoint Technologies, Inc., successor-in-interest to Netpliance, Inc., Appellant

v.

Lakewood Property Trust as successor in-interest to HUB Properties Trust, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN300311, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		The parties have filed a motion to dismiss this appeal with prejudice, informing this
Court that they have settled their differences and dismissed the underlying proceeding in district
court.  We grant the motion and dismiss this appeal.


  
						Mack Kidd, Justice
Before Justices Kidd, Puryear, and Pemberton
Dismissed on Joint Motion
Filed:   January 8, 2004